


Exhibit 10.24

 

[g261692kii001.gif]

 

April 2, 2009

 

Dear Tara:

 

It is a pleasure to present this offer for you to join the bebe team. The
following details summarize your position, compensation, benefits, and other
pertinent information relative to your offered employment with bebe stores, inc.

 

1.               Position:

 

For the first 30 days, you will be employed as a Consultant at a rate of
$37,500.00 per month.   After the initial 30 days, you will be employed as
Divisional President, BEBE SPORT.  You will be based in our Los Angeles Design
Studio. Your exact start date is to be determined by the company.  You will be
reporting to Manny Mashouf, Chairman & Chief Executive Officer.

 

2.               Compensation:

 

We are offering you the following compensation package:

 

a.                                       Base Salary:

 

As Divisional President, BEBE SPORT, your base salary will be $450,000.00
annually.  Your base salary will be increased to $500,000.00 annually starting
in September 2009, and paid retroactively to July, if the month of July 2009
comp sales for the BEBE SPORT division are equal to or greater than 0% (flat)
against the previous July sales. Salaries are earned and paid in bi-weekly
increments.

 

b.                                      Bonus:

 

You are not eligible to participate in the FY09 Management Bonus Plan

 

You will be eligible to participate in the 60% pool of the FY10 bebe
discretionary bonus plan as follows:

 

·                  50% earned if FY10 divisional comp sales are equal to or
greater than +10%

·                  Remaining 50% earned if divisional income is equal to or
greater than $0 for the performance period of FY10

 

Your eligibility and payout, if any, is subject to all rules contained in the
effective Management Bonus Plan (which include, among other items, the
requirement that, to be eligible for any payout, and in addition to your meeting
all set goals, the bonus being divided into its various components, and any
portion of the bonus needing ultimate approval by the appropriate review team,
that you are employed as of the date bonus are paid out).  If achieved and
awarded, bonus is calculated on base salary earned during the Fiscal year.

 

c.                                       Stock Options:

 

I. Time Vest Options:

 

The Grant Date and consequently the Fair Market Value (FMV) or price of any
issuances under the 1997 Stock Plan as amended (Plan) would be set as of the
15th of the month following the month of your date of hire. Notwithstanding the
foregoing, if any signature to the Compensation Committee’s unanimous written
consent is dated after the intended effective date, the grants shall be
effective on the date the last such signature is received.  Also notwithstanding
the foregoing, if the date of grant as determined by the above procedure would
fall between the end of an accounting period and the release of earnings for
that period, then the grant date will be moved to two business days after
the date of earnings release (or, if later, on the day the last required
Compensation Committee signature is received by the company).  In the event that
the issuance date is a weekend or trading holiday, the following trading day
shall determine price/grant date.

 

i. Time Vest Options:

 

After acceptance of this offer and subject to approval by the board of
directors, you would receive an option to purchase 100,000 shares of bebe common
stock,

 

400 Valley Drive Brisbane, CA  94005      Telephone 415.657.4472        Fax
415.657.4445

 

 

--------------------------------------------------------------------------------


 

subject to vesting periods and other standard provisions contained in the  Plan
and issuance timing as stated in C.1 herein.

 

3.               Benefits:

 

a.                                       Employee Stock Purchase Plan:

 

You will be eligible to participate in the Employee Stock Purchase Plan.

 

b.             bebe Benefits Plan:

 

I.                 You will be eligible to participate in the bebe Benefits
Plan.  You will be subject to the group program’s terms and provisions,
limitations, exclusions, and the company’s eligibility requirements, which will
be explained to you during the benefits orientation.

 

II.             For bebe executives, paid time off (PTO) is discretionary and
will not be accrued. The opportunity to take PTO is contingent upon the
executive’s workload and ability to manage their schedule. As such, you will be
eligible to take a maximum of 18 days of PTO per year.

 

4.               Performance Reviews:

 

You will receive a Performance Review on a biannual basis and be given a salary
review, if merited or otherwise appropriate, annually.

 

5.               At-Will Employment:

 

bebe stores, inc.’s employment relationship with employees is an “at-will”
arrangement where the employment relationship is voluntary and based on mutual
consent.  You may leave your employment at any time, and bebe stores, inc.
reserves the right to terminate your employment at any time, with or without
cause and with or without notice.  Nothing said to you or promised to you by
anyone other than a specific, written agreement signed by the Chief Executive
Officer of the company will change this at-will arrangement.  To further clarify
the understanding, both parties agree that, again in the absence of such
specific writing signed by the company’s CEO, the relationship may be terminated
by either party even as soon as the day the relationship or employment begins,
without any further obligation or liability.

 

6.               Company Policies:

 

As an employee of bebe stores, inc., you will be subject to and required to
adhere to all of the company’s policies and procedures pertaining to its
employees.  This includes all policies relating to standards of conduct,
conflicts of interest, and compliance with the company’s rules and regulations.

 

7.               Arbitration Agreement:

 

You agree that if any disputes should arise between you and bebe stores, inc.
(including claims against its employees, officers, directors, shareholders,
agents, successors and assigns) relating or pertaining to or arising out of your
employment with bebe, the dispute will be submitted exclusively to binding
arbitration before a neutral arbitrator.  This means that disputes will be
decided by an arbitrator rather than a court or jury, and that both you and bebe
stores, inc. waive our rights to a court or jury trial.  You understand that the
arbitrator’s decision will be final and exclusive, and cannot be appealed.

 

You agree that all disputes between you and bebe stores, inc. are covered by
this Arbitration Agreement to the fullest extent permitted by law.  This
includes claims for wrongful discharge, discrimination, harassment, and any
injury to your physical, mental, or economic interests.  Also, you agree that
all disputes are covered by this Arbitration Agreement whether based on claimed
violations of statutory, contractual, or common law rights.

 

Disputes between you and bebe stores, inc. that are not covered by this
Agreement include claims for unemployment insurance or workers’ compensation,
and claims under the National Labor Relations Act or those heard exclusively by
the Labor Commissioner.  This Agreement does not interfere with either party’s
right to pursue a provisional remedy in court pursuant to California Code of
Civil Procedure, section 1281.8.

 

2

--------------------------------------------------------------------------------


 

The arbitration shall be conducted in accordance with the rules set forth in the
Code of Civil Procedure, section 1280 and following (and any successor
statute).  The parties may engage in discovery pursuant to C.C.P. 1283.05.  They
have the right to be represented by an attorney or representative of their
choosing.  The arbitrator’s decision will be rendered in writing, and shall
provide the legal and factual basis for the decision.  This agreement to
arbitrate survives the termination of your employment with bebe.  The arbitrator
shall have the authority to award all remedies that would otherwise be available
under applicable law in court, but no more than that, with respect to the claims
in question.  In addition, bebe agrees to pay the arbitrator’s fees and
expenses, as well as the cost, if any, of the room where the arbitration hearing
is conducted.  However, each party shall pay their own attorneys’ fees, except
the arbitrator shall have the authority to award reasonable attorneys’ fees and
costs to the prevailing party where allowed by statute.

 

Other terms of this Arbitration Agreement are in the Arbitration Manual. These
terms are incorporated into this Agreement by reference as if they were fully
repeated here. bebe stores, inc. will give you a copy of these terms upon your
request.

 

8.               Work Eligibility Documents:

 

As a condition of your employment with bebe stores, inc., you will be required
to provide evidence of your identity and eligibility for employment in the
United States.  It is required that you bring the appropriate documentation with
you at the time of employment.  The required documentation is enclosed with this
letter.

 

9.               Severance:

 

If there is a change in a majority ownership and Manny Mashouf, Chairman and CEO
is no longer employed or affiliated with bebe Stores, Inc. and subsequently your
employment is terminated as a result, all occurring within the first twelve (12)
months of your employment, you will be entitled to receive, as your sole
compensation, consideration and benefit, base salary continuation (payable on
the company’s normal pay schedule) for a period of 12 months from the date you
were no longer employed with the company, at a rate equal to your starting first
year’s base salary. Eligibility for receipt of this severance package would be
contingent on your execution of a release of all claims and the acceptance of a
non-compete agreement in favor of the employer.

 

You acknowledge the company has advised you to consult with an attorney prior to
signing this document and that you have been given sufficient opportunity to do
so.  Your signature below acknowledges either that you have engaged such
consultation prior to signature, or have voluntarily and knowingly elected to
forgo such opportunity with no undue influence or coercion involved.  This offer
letter supersedes any prior discussions, agreements, understandings, offers or
statements made to you during the interview process.  This offer letter and the
Arbitration Manual represent the entire agreement regarding your position with
bebe.  If you are in agreement with the provisions of this employment offer,
please sign, date, and return the original of this letter to the Human Resources
Department, acknowledging your understanding and acceptance; retain a copy for
your records.

 

We are excited about you joining the team at bebe stores, inc., and I look
forward to working with you.

 

Very truly yours,

 

 

Manny Mashouf

Chairman & CEO

 

cc:    Patricia Quartini, Human Resources

 

ACKNOWLEDGEMENT AND ACCEPTANCE

 

My signature below acknowledges my understanding and acceptance of bebe stores,
inc.

offer of employment subject to the terms and conditions set forth in this
letter.

 

Tara Poseley:

/s/ Tara Poseley

 

 

 

 

 

 

 

Date:

4/9/09

 

 

3

--------------------------------------------------------------------------------
